Citation Nr: 1744327	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  12-20 523	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder, claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  He also served in the Naval Reserve from September 1972 until September 1974.  The Veteran has passed away and the appellant is his surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in February 2011.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran perfected an appeal on the issue of entitlement to service connection for a heart disability.  In a September 2015 decision, however, the Board denied service connection for a heart disability.  Although the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), the appeal was dismissed by the Court on procedural grounds in August 2016.  Thus, the Board's September 2015 denial of service connection for a heart disability is final, and is no longer before it for appellate consideration.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.  

Thus, although the RO recertified this appeal to the Board in April 2017 and the appellant's representative offered written argument in support of this appeal in June 2017, there is no case or controversy before the Board and this case must be dismissed.


ORDER

The appeal is dismissed.






		
	                                                     STEVEN D. REISS 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


